Citation Nr: 0940597	
Decision Date: 10/26/09    Archive Date: 11/04/09

DOCKET NO.  08-11 459	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to a second extension of the delimiting date for 
the award of educational assistance benefits under Chapter 
30, Title 38, United States Code, beyond May 29, 2007.

(The issues of entitlement to increased ratings for 
posttraumatic stress disorder (PTSD), a back disability, and 
postoperative residuals of a right inguinal hernia are 
addressed in a separate decision.)


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

C. L. Wasser, Counsel


INTRODUCTION

The Veteran had active service from September 1970 to 
November 1991.

This case comes to the Board of Veterans' Appeals (BVA or 
Board) on appeal from a December 2006 decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Muskogee, Oklahoma that denied extension of the delimiting 
date for Chapter 30 educational benefits beyond May 29, 2007.  

The Board finds that the issue of entitlement to educational 
benefits from January 2007 to May 2007 is inextricably 
intertwined with the issue that has been certified to the 
Board by the RO, and this issue is referred to the RO for 
action indicated below.


REMAND

A preliminary review of the record discloses a need for 
further development prior to final appellate review.  
Initially, the Board notes that the law provides a ten-year 
period of eligibility during which an individual may use his 
entitlement to educational assistance benefits; that period 
begins on the date of a veteran's last discharge from active 
duty.  38 U.S.C.A. § 3031 (West 2002); 38 C.F.R. § 21.7050 
(2009).  An extension of the applicable delimiting period 
shall be granted when it is determined that a veteran was 
prevented from initiating or completing the chosen program of 
education within the otherwise applicable eligibility period 
because of a physical or mental disability that did not 
result from a veteran's willful misconduct.  38 C.F.R. § 
21.7051(a)(2).

In the present case, the record reflects that the Veteran 
separated from active service on November 30, 1991, and his 
original delimiting date was November 30, 2001 (ten years 
later).

In mid-2001, the Veteran requested an extension of his 
delimiting date, and provided medical evidence showing that 
he had received treatment and extensive rehabilitation for a 
brain tumor that was diagnosed in the fall of 1994.  In a 
July 2002 decision, the RO granted an extension of the 
delimiting date for Chapter 30 educational benefits by 65 
months and 27 days, until May 29, 2007.  The RO notified the 
Veteran of this extension by a letter dated in July 2002, 
which informed him that the RO had determined that he was 
unable to pursue his educational training from November 25, 
1994 to May 22, 2000.  

Under the implementing regulation, the commencing date of the 
extended period of eligibility will be on or after the 
original date of expiration of eligibility and either on or 
before the 90th day following the date on which the Veteran's 
application for an extension was approved by VA, if the 
Veteran was training during the extended period of 
eligibility in a course not organized on a term, quarter, or 
semester basis, or on or before the commencing date of the 
first ordinary term, quarter, or semester following the 90th 
day after the Veteran's application for an extension was 
approved by VA, if the Veteran is training during the 
extending period of eligibility in a course organized on a 
term, quarter, or semester basis.  38 C.F.R. § 21.7051(b).

In its July 2002 extension award letter, the RO provided the 
Veteran with possibly contradictory information as to whether 
or not he had to choose a beginning date for his extended 
eligibility for educational benefits.  Page one of the letter 
informed the Veteran that he had to choose the beginning date 
for his extended eligibility period, and that he could choose 
December 1, 2001, the first day of any term he attended after 
October 24, 2002, or any date between those dates.  

However, on the second page of the July 2002 letter, the RO 
stated, "We have chosen December 1, 2001, as the beginning 
date of your extended eligibility, since you were in school 
on that date.  Your new delimiting date is May 29, 2007.  If 
you choose a date later than December 1, 2001, an overpayment 
may be created."  Finally, the letter reiterated that he 
needed to choose a beginning date, and stated, "You should 
choose a beginning date between December 1, 2001, and the 
first day of any term you attend after October 24, 2002."

The Board finds that it is not clear from the July 2002 
letter whether the Veteran was required to choose a beginning 
date or indeed to take any affirmative action to receive his 
extended eligibility for education benefits.  In any event, 
as well be explained below, the RO appears to have 
acknowledged that the Veteran's new delimiting date was May 
29, 2007.

The next item in the file is a December 2006 RO letter to the 
Veteran which stated, "We must deny payment for your 
enrollment at El Paso Community College beginning January 14, 
2007.  Although we granted you an extension of your 
delimiting date in our letter of July 30, 2002, VA policy is 
that you had to choose a begin date for the extension that 
was the first day of the first ordinary school term following 
the 90th day after notice of the approval of the delimiting 
date extension."

From the available records in the Veteran's education folder 
(most of which appear to be photocopies, without date 
stamps), it appears that the Veteran merely attempted to use 
his remaining educational entitlement, and did not request a 
second extension prior to the RO's December 2006 letter.  
Records show that the Veteran withdrew from his enrollment in 
the January to May 2007 semester at El Paso Community 
College, presumably after receiving the RO's December 2006 
letter.

As a result of the above circumstances, and in light of the 
fact that the RO informed the Veteran that it had chosen a 
beginning date of December 1, 2001, and that the Veteran's 
extended delimiting date was May 29, 2007, it would appear 
that the Veteran had remaining entitlement to educational 
benefits at the time of the RO's December 2006 letter.  The 
Board would observe that the Statement of the Case issued in 
this appeal has phrased the issue as whether the ending date 
of May 29, 2007, was correct, and it would appear that the 
answer to that question would be in the affirmative and 
consistent with the RO's July 2002 letter informing the 
Veteran of the grant of the extension of his delimiting date. 

In fact, the educational file does not reveal that the 
Veteran has specifically requested a second extension of his 
delimiting date beyond May 29, 2007, but rather that in 
December 2006, he was attempting to use the remaining nearly 
six months of his entitlement period, i.e., from January 2007 
to May 29, 2007.  Under these circumstances, the Board is of 
the opinion that the RO should clarify this matter prior to 
readjudicating the certified issue of whether the Veteran's 
ending dated of May 29, 2007 for using his Chapter 30 
educational benefits was correct.

Finally, the Board finds that the RO should provide the 
Veteran and his representative with appropriate notice of the 
information and evidence necessary to substantiate his claim, 
pursuant to 38 C.F.R. § 21.1031, and make reasonable efforts 
to help him obtain such evidence, pursuant to 38 C.F.R. 
§ 21.1032.

Therefore, in order to give the Veteran every consideration 
with respect to the present appeal, it is the Board's opinion 
that further development of the case is necessary.  This case 
is being returned to the RO via the Appeals Management Center 
(AMC) in Washington, D.C., and the Veteran will be notified 
when further action on his part is required.  Accordingly, 
this case is REMANDED for the following action:

1.  The RO/AMC should provide the Veteran 
and his representative with appropriate 
notice and assistance in connection with 
his claim consistent with the 
requirements of 38 C.F.R. § 21.1031 and 
38 C.F.R. § 21.1032.

2.  The RO/AMC should determine whether 
the Veteran had remaining entitlement to 
Chapter 30 educational benefits in 
December 2006, in light of the fact that 
the RO previously informed the Veteran 
that it had chosen a beginning date of 
December 1, 2001, and the fact that the 
Veteran's extended delimiting date was 
May 29, 2007.  

3.  The RO/AMC should then readjudicate 
the certified issue of whether the 
Veteran's ending date of May 29, 2007 for 
using his Chapter 30 educational benefits 
is correct, to include whether the 
Veteran had remaining entitlement in 
December 2006.  If the benefit sought is 
not granted, the Veteran and his 
representative should be furnished a 
Supplemental Statement of the Case, and 
be afforded a reasonable opportunity to 
respond before the record is returned to 
the Board for further review.

The purpose of this REMAND is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.  The Veteran is free to submit any additional 
evidence and/or argument he desires to have considered in 
connection with his current appeal.  Kutscherousky v. West, 
12 Vet. App. 369 (1999).  No action is required of the 
Veteran until he is notified.



_________________________________________________
RAYMOND F. FERNER
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


